[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          JULY 21, 2005
                                     No. 05-10150                       THOMAS K. KAHN
                               ________________________                      CLERK


                          D. C. Docket No. 04-00007-CR-HL-7

UNITED STATES OF AMERICA,


                                                                     Plaintiff-Appellee,

                                            versus

ROBERT B. ELLIS, JR.,

                                                                     Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                      (July 21, 2005)

Before TJOFLAT, PRYOR and ALARCON *, Circuit Judges.

PER CURIAM:


       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
      Appellant’s sentence is vacated and the case is remanded for resentencing

pursuant to the sentencing model set out in United States v. Booker, 543 U.S. __,

125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). The mandate shall issue instanter.

Opinion to follow. Appellant is admitted to bail on the same conditions on which

he was admitted to bail pretrial.




                                         2